Citation Nr: 1419765	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-38 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for an increased rating.

This claim was previously before the Board in January 2013; at that time, the Board remanded this claim and decided three others.  The development ordered for this claim has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009)

The holding of Rice is inapplicable here, as the evidence of record shows that the Veteran works as a substitute teacher.  There is no contention or evidence of unemployability and consideration of a TDIU is not warranted.


FINDING OF FACT

Over the course of the appeal period, the Veteran has had Level I hearing in her left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code (DC) 6100 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of September 2007 and February 2009 satisfied the duty to notify provisions.  The February 2009 letter informed the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a March 2013 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records and VA medical treatment records have been obtained; the Veteran did not identify any private treatment records pertinent to the appeal, and in a February 2009 letter, she stated that she received all medical treatment from the VA.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in January 2008 and February 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Instead, these examinations provide the necessary information to rate the Veteran under the applicable Diagnostic Code.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Entitlement to a Compensable Rating for Left Ear Hearing Loss

Legal Framework

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

These auditory acuity levels are entered into another table (Table VII) of the rating schedule to determine the percentage disability rating. 38 C.F.R. § 4.85.

When, as here, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383.  38 C.F.R. § 4.85(f).

Facts

At a VA audiology consultation in August 2007, puretone threshold levels in decibels were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
45
30
30
25
33
96

These results correspond to Level I hearing on Table VI.   


At a VA examination in January 2008, the Veteran complained that she could not hear out of her left ear.  At that examination, puretone threshold levels in decibels were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
40
35
30
25
33
98

These results correspond to Level I hearing on Table VI.  

At a VA examination in February 2013, puretone threshold levels in decibels were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
LEFT
40
30
25
25
30
100

These results correspond to Level I hearing on Table VI.  

Though the Veteran described herself as "completely deaf" in her left ear, the examiner stated that the Veteran's hearing loss does not impact the ordinary conditions of her daily life, including her ability to work.  

Analysis

Both the VA examinations and the August 2007 VA audiological consultation reflect hearing acuity corresponding to Level I on Table VI.  The combination of Level I hearing in her left ear and Level I hearing in the right (assigned because the Veteran is only service-connected for her left ear hearing loss) correspond to a noncompensable rating.  Further, none of the results are considered "exceptional" under 38 C.F.R. § 4.86.  


In the absence of any additional medical evidence showing a more severe left ear hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  Though the Board does not discount the difficulties the Veteran has with her hearing acuity, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). Thus, the assignment of a compensable rating on a schedular basis is not warranted.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  While the evidence shows that the Veteran's service-connected hearing loss disability results in decreased hearing acuity, the rating criteria reasonably describe the Veteran's disability level.

Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  Martinak v. Nicholson, 21 Vet. App. 447 at 455 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional impacts caused by a hearing disability in his or her final report.

The February 2013 examiner, however, found that the Veteran's left ear hearing loss does not impact the ordinary conditions of her daily life, including her ability to work.  

Beyond the bald statement that she cannot hear out of her left ear, the Veteran has not described functional impacts beyond those addressed in the examination reports, and those impacts are not considered "exceptional," and are contemplated by the assigned evaluation.  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for an increased initial rating for bilateral hearing loss; there is no doubt to be resolved; and an increased initial rating for bilateral hearing loss is not warranted.  
ORDER

Entitlement to a compensable disability rating for left ear hearing loss is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


